In an action, inter alia, to recover damages predicated upon an alleged fraudulent inducement to execute a release, (1) defendants appeal from so much of an order of the Supreme Court, Westchester County, dated November 16, 1976, as, upon their motion to dismiss the complaint, dismissed only the third and fourth causes of action thereof and (2) plaintiff cross-appeals from so much of the said order as dismissed the fourth cause of action. Order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. The complaint, as pleaded, is sufficient to support the first and second causes of action. The fourth cause of action, for exemplary and punitive damages, need not have been pleaded as a separate cause of action; it was proper for Special Term to dismiss the fourth cause of action and to permit plaintiff to seek exemplary and punitive damages, in addition to actual damages, under the first and second causes of action. Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.